CUSHING, PJ.
Plaintiff in error relies upon the cases of Columbus Mutual Life Ins. Co. v. Dennull, 21 Ohio App. 363, and Casey, et al v. Gaffney, et al, 22 Ohio App., 73, for a reversal. However, in those cases there was no consent, to the judgment of confirmation and distribution, while in the instant case, plaintiff in error consented to the entry of confirmation and distribution. Therefore, the cases above cited do not apply. The rule is that a judgment of a court of competent jurisdiction, rendered by consent c-f the parties, will not be reversed on error. Jackson v. Jackson, 16 Ohio St., 163. See also: Galway v. Galway, 83 N. E. 154.
The judgment of the court of Common Pleas of Butler County is, therefore, affirmed.
Ross and Hamilton, JJ, concur.